            Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 1 of 19




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  JOSE LUIS AURELIO PINZON and ADAN
  VIDAL LOPEZ RAMIREZ individually and
  on behalf of others similarly situated,
                                                                   COMPLAINT
                                     Plaintiff,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  168 8TH AVENUE FOOD CORP. (D/B/A
  SQUARE DELI) and ADAM SALEH ,                                       ECF Case

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Jose Luis Aurelio Pinzon and Adan Vidal Lopez Ramirez, individually and on

 behalf of other similarly situated (collectively “Plaintiffs”), by and through their attorneys,

 Michael Faillace & Associates, P.C., upon their knowledge and belief, and as against 168 8th

 Avenue Food Corp. (d/b/a Square Deli), (“Defendant Corporation”) and Adam Saleh, (“Individual

 Defendant”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants 168 8th Avenue Food Corp. (d/b/a

Square Deli) and Adam Saleh.

       2.       Defendants own, operate, or control a deli, located at 168 8th Avenue, New York,

NY 10011 under the name “Square Deli”.
             Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 2 of 19




        3.       Upon information and belief, individual Defendant Adam Saleh, serve or served as

owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the deli as a joint or unified enterprise.

        4.       Plaintiffs were employed as a cook and a stock worker at the deli located at 168 8th

Avenue, New York, NY 10011.

        5.       At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate overtime compensation for the hours that they worked.

        6.       Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for all hours worked, either at the straight rate of pay or for

any additional overtime premium.

        7.       Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

        8.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the overtime compensation required by federal and state law and regulations.

        9.       Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C.

§ 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650 et seq. (the

“NYLL”), including applicable liquidated damages, interest, attorneys’ fees and costs.

        10.      Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).




                                                    -2-
           Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 3 of 19




                                    JURISDICTION AND VENUE

        11.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        12.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a deli located in this district. Further, Plaintiffs were employed by Defendants in this district.

                                                   PARTIES

                                                    Plaintiff

        13.     Plaintiff Jose Luis Aurelio Pinzon (“Plaintiff Aurelio” or “Mr. Aurelio”) is an adult

individual residing in New York County, New York.

        14.     Plaintiff Aurelio was employed by Defendants at "Square Deli" from approximately

September 10, 2018 until on or about November 8, 2019.

        15.     Plaintiff Adan Vidal Lopez Ramirez (“Plaintiff Lopez” or “Mr. Lopez”) is an adult

individual residing in Queens County, New York.

        16.     Plaintiff Lopez was employed by Defendants at "Square Deli" from approximately

October 1, 2018 until on or about May 1, 2020.

                                               Defendants

        17.     At all relevant times, Defendants owned, operated, or controlled a deli, located at 168

8th Avenue, New York, NY 10011 under the name “Square Deli”.

        18.     Upon information and belief, 168 8th Avenue Food Corp. (d/b/a Square Deli) is a

domestic corporation organized and existing under the laws of the State of New York. Upon



                                                    -3-
         Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 4 of 19




information and belief, it maintains its principal place of business at 168 8th Avenue, New York,

NY 10011.

        19.    Defendant Adam Saleh is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Adam Saleh is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Adam Saleh

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

                                    FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

        20.    Defendants operate a deli located in the Chelsea section of Manhattan in New York

City.

        21.    Individual Defendant, Adam Saleh, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, and controls significant

functions of Defendant Corporation.

        22.    Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

        23.    Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.




                                                  -4-
         Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 5 of 19




       24.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       25.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       26.     Upon information and belief, Individual Defendant Adam Saleh operates Defendant

Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation as an

entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.




                                                  -5-
         Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 6 of 19




       27.       At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

       28.       In each year from 2018 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       29.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

subject deli on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiffs

       30.       Plaintiffs are former employees of Defendants who were employed as, respectively,

a cook and a stock worker.

       31.       Plaintiffs seek to represent a class of similarly situated individuals pursuant to 29

U.S.C. 216(b).

                                   Plaintiff Jose Luis Aurelio Pinzon

       32.       Plaintiff Aurelio was employed by Defendants from approximately September 10,

2018 until on or about November 8, 2019.

       33.       Defendants employed Plaintiff Aurelio as a cook.

       34.       Plaintiff Aurelio regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       35.       Plaintiff Aurelio’s work duties required neither discretion nor independent judgment.




                                                   -6-
            Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 7 of 19




       36.      Throughout his employment with Defendants, Plaintiff Aurelio regularly worked in

excess of 40 hours per week.

       37.      From approximately September 10, 2018 until on or about November 8, 2019,

Plaintiff Aurelio worked from approximately 6:00 a.m. until on or about 4:00 p.m., 5 days a week

and from approximately 6:00 a.m. until on or about 2:00 p.m., one day a week (typically 58 hours

per week).

       38.      Throughout his employment, Defendants paid Plaintiff Aurelio his wages in cash.

       39.      From approximately September 10, 2018 until on or about December 2018,

Defendants paid Plaintiff Aurelio $14.00 per hour.

       40.      From approximately January 2019 until on or about November 8, 2019, Defendants

paid Plaintiff Aurelio $15.00 per hour.

       41.      On one occasion, Defendants required Plaintiff Aurelio to sign a document, the

contents of which he was not allowed to review in detail, in order to release his weekly pay.

       42.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Aurelio regarding overtime and wages under the FLSA and NYLL.

       43.      Defendants did not provide Plaintiff Aurelio an accurate statement of wages, as

required by NYLL 195(3).

      44.       Defendants did not give any notice to Plaintiff Aurelio, in English and in Spanish

(Plaintiff Aurelio’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      45.       Defendants required Plaintiff Aurelio to purchase “tools of the trade” with his own

funds—including Pants and shoes.




                                                  -7-
          Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 8 of 19




                                Plaintiff Adan Vidal Lopez Ramirez

         46.   Plaintiff Lopez was employed by Defendants from approximately October 1, 2018

until on or about May 1, 2020

         47.   Defendants employed Plaintiff Lopez as a stock worker

         48.   Plaintiff Lopez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

         49.   Plaintiff Lopez’s work duties required neither discretion nor independent judgment.

         50.   Throughout his employment with Defendants, Plaintiff Lopez regularly worked in

excess of 40 hours per week.

         51.   From approximately October 1, 2018 until on or about May 1, 2020, Plaintiff Lopez

worked from approximately 11:00 a.m. until on or about 9:00 p.m., Mondays through Fridays and

from approximately 7:00 a.m. until on or about 5:00 p.m., on Saturdays (typically 60 hours per

week).

         52.   Throughout his employment, Defendants paid Plaintiff Lopez his wages in cash.

         53.   From approximately October 2018 until on or about March 2019, Defendants paid

Plaintiff Lopez a fixed salary of $550 per week.

         54.   From approximately April 2019 until on or about January 2020, Defendants paid

Plaintiff Lopez a fixed salary of $600 per week.

         55.   From approximately February 2020 until on or about May 2020, Defendants paid

Plaintiff Lopez a fixed salary of $700 per week.

         56.   On one occasion, Defendants required Plaintiff Lopez to sign a document which

falsely underrepresented the hours that Plaintiff Lopez worked in order to release his weekly pay.




                                                   -8-
            Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 9 of 19




       57.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Lopez regarding overtime and wages under the FLSA and NYLL.

       58.      Defendants did not provide Plaintiff Lopez an accurate statement of wages, as

required by NYLL 195(3).

      59.       Defendants did not give any notice to Plaintiff Lopez, in English and in Spanish

(Plaintiff Lopez’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      60.       Defendants required Plaintiff Lopez to purchase “tools of the trade” with his own

funds—including Pants and shoes.

                                  Defendants’ General Employment Practices

      61.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate overtime compensation as required by federal and state laws.

      62.       Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      63.       Defendants required each Plaintiff to sign a document the contents of which such

Plaintiff was not allowed to review in detail.

      64.       Defendants paid Plaintiffs their wages in cash.

      65.       Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.




                                                  -9-
         Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 10 of 19




      66.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      67.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      68.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      69.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      70.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).



                                                  - 10 -
        Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 11 of 19




                            FLSA COLLECTIVE ACTION CLAIMS

      71.       Plaintiffs bring their FLSA overtime compensation and liquidated damages claims

as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all similarly

situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      72.      At all relevant times, Plaintiffs and other FLSA Class members were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required overtime pay at a one and one-half

their regular rates for work in excess of forty (40) hours per workweek under the FLSA and willfully

failing to keep records under the FLSA.

      73.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

              VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      74.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

       75.     At all times relevant to this action, Defendants were Plaintiffs’ employers (and

employers of the putative FLSA Class members) within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff Aurelio and Plaintiff

Lopez (and the FLSA Class members), controlled the terms and conditions of employment, and

determined the rate and method of any compensation in exchange for his employment.

       76.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.



                                                 - 11 -
         Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 12 of 19




        77.     Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).

      78.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      79.       Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      80.       Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

                       VIOLATION OF THE MINIMUM WAGE PROVISIONS

                               OF THE NEW YORK LABOR LAW

      81.       Plaintiffs repeat and re-allege the allegations in the preceding paragraphs as if fully

set forth herein.

        82.     Defendants, in violation of NYLL § 650 et seq and 12 N.Y.C.R.R. § 146-1.2., failed

to pay Plaintiff Lopez the minimum wage required under New York State law for all hours worked.

        83.     Defendants’ failure to pay Plaintiff Lopez minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      84.       Plaintiff Lopez was damaged in an amount to be determined at trial.

                                    THIRD CAUSE OF ACTION

                         VIOLATION OF THE OVERTIME PROVISIONS

                               OF THE NEW YORK LABOR LAW

      85.       Plaintiffs repeats and realleges all paragraphs above as though fully set forth herein.



                                                  - 12 -
         Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 13 of 19




      86.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      87.      Defendants’ failure to pay Plaintiff Aurelio and Plaintiff Lopez overtime

compensation was willful within the meaning of N.Y. Lab. Law § 663.

      88.      Plaintiff Aurelio was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      89.       Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      90.      Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      91.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW



                                                  - 13 -
         Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 14 of 19




      92.        Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      93.        With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      94.        Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                    SIXTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      95.        Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      96.        Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their job,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

      97.        Plaintiffs were damaged in an amount to be determined at trial.



                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment against

 Defendants by:




                                                  - 14 -
       Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 15 of 19




        (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (c)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (d)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

        (e)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid overtime compensation and damages for any improper deductions or credits taken against

wages under the FLSA as applicable;

        (f)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid overtime compensation, and

damages for any improper deductions or credits taken against wages under the FLSA as applicable

pursuant to 29 U.S.C. § 216(b);

        (g)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Lopez;

        (h)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (i)    Declaring that Defendants violated the notice and recordkeeping requirements of



                                               - 15 -
       Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 16 of 19




the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

        (j)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiffs;

        (k)     Awarding Plaintiff Lopez damages for the amount of unpaid minimum wage

compensation, and for any improper deductions or credits taken against wages as applicable;

        (l)     Awarding Plaintiffs damages for the amount of unpaid overtime compensation, and

for any improper deductions or credits taken against wages as applicable;

        (m)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (n)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of overtime compensation shown to be owed pursuant to NYLL § 663

as applicable; and liquidated damages pursuant to NYLL § 198(3);

        (o)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

        (p)         Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

        (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

        (r)     All such other and further relief as the Court deems just and proper.




                                                - 16 -
     Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 17 of 19




                                       JURY DEMAND

       Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York
       July 22, 2020
                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:        /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiff




                                               - 17 -
         Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 18 of 19


                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E 42"'* Street. Suite 4510                                                            Telephone:(212)317-1200
New York, New York 10165                                                                  Facsimile:(212)317-1620


Faillace@employmentcompliance.com



                                                                        November 12, 2019
BY HAND




TO:      Clerk ofCourt,


I hereby consent to join this lawsuit as a party plaintiff.
(Yo, per medio de este documento,doy mi consentimiento para formar parte de la
demanda como uno de los demandantes.)



Name / Nombre:                                  Jose Luis Aurelio Pinzon


Legal Representative / Abogado:                Michael Fai^ace & Associates. P.C.
                                                                o




Signature / Firma:


Date / Fecha:                                    12 de Noviembre 2019




                            Certifled as a minority-owned business in the State of New York
Case 1:20-cv-06156-PAE-SN Document 1 Filed 08/06/20 Page 19 of 19
